Citation Nr: 0920291	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-35 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for a service-
connected foot disorder currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a personal hearing.

On his October 2006 VA Form 9, the Veteran indicated that he 
wished to have a hearing before a member of the Board at the 
RO.  On July 16, 2007, the RO sent the Veteran a letter 
scheduling a hearing before a member of the Board on August 
6, 2007.  The RO indicated that the Veteran was receiving 
notice of less then 30 days as required by 38 C.F.R. § 19.76 
(2008), because another Veteran withdrew his request for a 
hearing and there was an opening on the docket.  On July 21, 
2007, the Veteran executed a power of attorney with the RO, 
replacing the American Legion with Disabled American Veterans 
(DAV) as his representative.  On July 27, 2007, DAV filed a 
request to postpone the hearing for 60 days, to permit a full 
review of the file by the service organization.  This request 
was not acted upon.  The Veteran remained on the August 6, 
2008, docket, was listed as a no-show, and the file was 
certified to the Board in September 2007.

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  The Veteran 
properly requested the hearing be postponed before the 
scheduled hearing took place.  38 C.F.R. § 20.704(c) (2008).  
In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Hearings are scheduled by the RO.  See 38 C.F.R § 20.704(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take the appropriate 
steps to schedule the Veteran for a 
hearing before a member of the Board at 
the appropriate RO in accordance with his 
recent request for such a hearing.  The 
Veteran should be notified at his current 
address in writing of the date, time, and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

